Citation Nr: 1421227	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to May 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The claim for service connection for residuals of a back injury was initially denied in an unappealed March 2004 rating decision that became final.

2.  The evidence received since the March 2004 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice for the Veteran's claim, including Kent notice, was provided in a March 2010 letter.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service medical records, and statements by the Veteran and his attorney in support of the claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

The Veteran was afforded a VA examinations in April 2010 to assess the nature and etiology of his back condition.  In November 2012, the Veteran's claims file was sent for an addendum opinion.  Taken together, the VA examination and addendum opinion were adequate.  The Veteran was offered a complete examination.  Both examiners fully reviewed the Veteran's medical history and recorded all findings considered relevant under the applicable law and regulations.  And the November 2012 examiner offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for residuals of a back injury was initially denied in a March 2004 rating decision.  The RO found that there was no evidence showing either a current disability or a nexus between the Veteran's claimed back condition and active duty service.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In February 2010, the Veteran filed his current petition to reopen his service connection claim.  In support of his petition to reopen, the Veteran submitted a number of private treatment records reflecting a diagnosis of degenerative disc disease, as well as an October 2011 statement from his private doctor which related the Veteran's back disability to active duty service.  

The private treatment records and the October 2011 letter from the Veteran's private doctor are "new" in that the details were not before the RO at the time of the prior rating decision.  The statements are also "material" as they both relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  Namely, the  private doctor relates the Veteran's currently diagnosed back disability to active duty service.  As the doctor's statements are presumed to be credible, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for residuals of a back injury has been received, and the claim is reopened. 


III.  Service Connection 

Having reopened the claim, the Board must now determine whether the reopened claim of entitlement to service connection for residuals of a back injury may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in considering the matter because the RO previously reopened and reconsidered the claim on the merits in the April 2010 rating decision.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran contends that he injured his back during active duty service and has had back problems since service.  His July 1989 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  

A February 1992 service treatment record shows that the Veteran had a 48-hour history of low back pain.  He denied injuring his back, however the record notes that the Veteran worked in supply and "does lots of lifting."  He was assessed with mechanical low back pain ("LBP-mech").  A treatment record dated later that month notes the Veteran's complaints of increased tenderness in the lower back that was not resolving.  An April 1992 service treatment record notes the Veteran's complaints of back pain.  The Veteran stated he felt his back strain the day before after lifting a heavy box at a football game.

In an April 1992 Report of Medical History, the Veteran checked "yes" to a question asking whether he has recurrent back pain.  An attached physician summary noted that "recurrent back pain refers to mechanical low back pain, Feb. 92, secondary to lots of heavy lifting at work, treated with Motrin, Flexeril and Norgesic Forte with good results, following up with patient at present with good results."  

A September 2001 private treatment record noted that the Veteran was moving heavy packages in the moving business.  He turned to one side and felt pain in his lower back that has persisted since that time.  He complained of radiating pain into his hip area.  The examiner noted that the Veteran had a history of back problems in 1999, but that apparently resolved without any chronic, ongoing problems.  X-rays taken of the Veteran's lumbar spine showed negative findings.  The Veteran was diagnosed with low back pain and low back strain, he was prescribed medication and scheduled for physical therapy.

An October 2002 private medical record shows that the Veteran sought treatment for sharp pain in his lower back and intermittent pain that radiates down both legs.  A treatment record dated that same month notes that the Veteran works for moving companies for a living.  He recently helped lift a golf cart into a truck when he felt a little pull in his lower back that worsened over the weekend.  He complained of stiffness, tightness and soreness.  The examiner assessed the Veteran with low back pain, scheduled physical therapy and prescribed pain medication. 

A June 2009 VA treatment record notes the Veteran's complaints of low back pain.  An April 2010 private treatment record notes that the Veteran underwent surgery for degenerative disc disease at the L4-L5 level.  However, this report does not describe an etiology for the Veteran's back condition.  Two months later, the Veteran underwent a surgical procedure to remove loose facet screws and to fuse his spine at L4-L5.

In April 2010, the Veteran underwent a VA spine examination where he complained of low back pain since 1990 or 1991.  He stated he injured his back while lifting an aircraft generator.  He had a sharp pain in his back and went to the clinic in February 1992.  After service, the Veteran reported having episodes of acute low back pain in 1994, 2001 and 2002.  Upon examination, he complained of constant pain at his mid-low back that is aggravated by sitting for more than 30 minutes, bending into the refrigerator or walking up hills. The pain sometimes radiates to the left upper thigh and is associated with numbness.  The Veteran denied any stiffness, weakness, fatigability, lack of endurance, bladder or bowel complaints.  X-rays taken of the lumbosacral spine resulted in negative findings.  The examiner noted an MRI report from December 2008 that showed degenerative narrowing and disc desiccation and associated annular tear at L4-L5 with no frank disc extrusions or spinal stenosis.  The examiner diagnosed the Veteran with degenerative disc disease of L4-L5 but opined that the condition was not related to or caused by a one-time episode of mechanical low back strain during service.  

As noted above, the newly submitted evidence by the Veteran's private doctor relates his back disability to active duty service.  In the October 2011 letter, he explains that the Veteran's explanation of his back injury while in service was consistent with other patients who have suffered herniated discs, and that the Veteran's subsequently diagnosed degenerative disc disease was the direct effect of disc herniation.

In November 2012, an addendum VA opinion was obtained; the Veteran was not examined this time.  The examiner reviewed the Veteran's claims file and detailed his medical history before opining that it was less likely than not that his lumbar spine degenerative disc disease was caused by or a result of lumbar strain noted in service.  In support of this opinion, the examiner stated that initial episodes of back strain are not necessarily causally related to a later chronic condition of degenerative disc disease.  While back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, degenerative disc disease is a degenerative process involving the discs and vertebral bodies.  Further, the examiner referenced a September 2001 treatment record which notes that the Veteran was moving heavy packages, turned to one side and felt pain in his lower back.  The treatment record also states that the Veteran had a history of back problems in 1999 that apparently resolved without any chronic, ongoing problems.  The examiner stated that he believed the Veteran's subsequent back injury in 2001 compromised his back. 

While the credibility of the evidence was presumed for the purpose of determining whether the evidence was sufficient to reopen the previously denied claim, in a merits determination, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185 (1999). 

The Board finds the opinions of the VA examiners are entitled to greater probative weight than the October 2011 letter from the Veteran's private doctor.  

The October 2011 letter from the Veteran's private doctor relates his back condition to active duty service in a conclusory fashion without taking into account key details in the Veteran's medical history.  He states that the "pop" sound the Veteran described in explaining a back injury from service is similar to descriptions made by other patients with histories of herniated discs.  However, the private doctor does not explain how he arrived at his assessment given the lack of any findings in the Veteran's service medical records indicating that he ever suffered a herniated disc while in service.  In an accompanying questionnaire, the private doctor indicates that he reviewed the Veteran's active duty service records and post-service medical records.  However, this doctor does not make any effort to explain why it is the Veteran's active duty service and not, for instance, the Veteran's October 2002 back injury suffered after lifting a golf cart onto a truck, that is the cause of his current back disability.  The private doctor also does not address negative x-ray findings from September 2001 in his explanation of how the Veteran's back injury developed into degenerative disc disease. 

The November 2012 VA examiner, in contrast, addressed the Veteran's assertion as to the origin of the disability and provided a detailed rationale for the conclusion reached based on the record and the examination findings from the April 2010 VA examination.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The examiner explains why he believes the Veteran's low back pain in service is not related to his later diagnosis of degenerative disc disease.  Further, he specifically points to post-service medical evidence in the Veteran's record indicating he had back problems which resolved prior to an injury in September 2001 as a basis for concluding that it was a subsequent post-service injury to his back which was the cause of his current back disability.  
  
As such, the Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of back pain during service, that he sought treatment for back pain during service, and that he has had back problems since service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the back disability in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for residuals of a back injury.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for residuals of a back injury is reopened. 

Entitlement to service connection for residuals of a back injury is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


